Order entered April 18, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00415-CV

                      IN RE CURTIS LEE SHEPPARD, JR., Relator

                          On Appeal from the 78th District Court
                                 Wichita County, Texas
                             Trial Court Cause No. 48,429-B

                                          ORDER
       Based on the Court’s opinion of today’s date, we DISMISS relator’s petition for writ of

habeas corpus. We ORDER that relator bear the costs of this original proceeding.


                                                    /s/   MICHAEL J. O'NEILL
                                                          JUSTICE